Citation Nr: 0105233	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-14 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to disability rating greater than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The Board notes that the veteran submitted a statement in 
December 1999 claiming that he was unemployable.  He also 
testified at his November 2000 hearing that he thought that 
he had submitted a claim for a total disability evaluation 
based on individual unemployability (TDIU).  The Board finds 
that the veteran's December 1999 statement and November 2000 
testimony have reasonably raised the issue of entitlement to 
a TDIU rating.  However, as that issue has not been developed 
or certified to the Board, it is referred to the RO for 
additional development as may be required.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  Among other provisions, the VCAA passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran's claim for a higher evaluation for PTSD is an 
original claim that was placed in appellate status by a 
Notice of Disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's case was well developed by the RO, to include 
the use of staged ratings.  He presented testimony at his 
November 2000 Central Office hearing and submitted additional 
evidence with a statement indicating that he waived 
consideration of the evidence by the RO.  This evidence 
requires that the case be remanded for additional 
development.  The veteran testified that he was currently 
receiving training in a vocational rehabilitation program 
five days a week that involved computers.  He had begun the 
program in October 2000.  As no additional evidence has been 
added to the record since the hearing, it is not known 
whether the veteran completed the program and/or whether he 
was able to secure employment.  The vocational rehabilitation 
records would be of benefit in evaluating the veteran's claim 
for a higher rating for his PTSD.  This is especially 
important as the examiner at the time of the veteran's 
October 1999 VA examination remarked that the appellant 
"looks like he is currently unemployable."  However, this 
statement was made at the same time that the veteran was 
undergoing training to possibly provide him with employment.

The veteran also testified that he was in receipt of Social 
Security Administration (SSA) disability benefits for his 
PTSD.  The veteran also provided a copy of a letter from the 
SSA, dated in May 1999.  The letter stated that the veteran 
had met the medical requirements to be entitled to disability 
benefits but there was still a question regarding certain 
non-medical requirements.  The SSA letter appeared to base 
the medical disability solely on the veteran's PTSD.  
Further, the letter indicated that the medical evidence 
relied upon consisted of VA treatment records that may 
already be of record.  However, there is no way to be certain 
that all of the evidence relied upon by the SSA is associated 
with the claims file because the SSA letter does not reflect 
dates of records only the date the records were received and 
their source.  Therefore, the medical records relied upon by 
the SSA have to be obtained and associated with the claims 
file.  

Finally, because of the normal length of time associated with 
processing remanded claims, the veteran should be afforded 
another VA examination before the case is returned to the 
Board.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  Any efforts to 
obtain the records must be documented in 
the claims folder.  Any records received 
should be associated with the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran's vocational 
rehabilitation folder should be obtained 
and associated with the claims file.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA psychiatric examination 
in order to determine the manifestations 
of the service-connected PTSD.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability found to be present.  The 
examiner must also comment on the extent 
to which PTSD affects occupational and 
social functioning and the veteran's 
ability to obtain and maintain 
substantially gainful employment.  A 
multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score) pertaining to 
the veteran's PTSD disability, with an 
explanation of the numeric code assigned, 
is to be included.  The claims folder 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

